FILED
QW SEP 1 1 2020

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OKLAHOMA) 2" DeTners Glerk

Case No. 20 CR 193 JED

 

UNITED STATES OF AMERICA, )
)
Plaintiff, ) INDICTMENT
) [18 U.S.C. §§ 2261A(2)(A),
¥: ) 2261A(2)(B), and 2261(b)(6): Cyber
) Stalking]
PARRIS DESHAUNTE EVITT, )
)
Defendant. )

THE GRAND JURY CHARGES:

Beginning on or about October 20, 2018, through September 3, 2020, in the
Northern District of Oklahoma and elsewhere, the defendant, PARRIS DESHAUNTE
EVITT, with the intent to kill, injure, harass, and intimidate L.L., a female whose identity
is known to the Grand Jury, used the mail, any interactive computer service and electronic
communication service and electronic communication system of interstate commerce, and
any other facility of interstate and foreign commerce to engage in a course of conduct that
placed L.L. in reasonable fear of death and serious bodily injury to L.L. and caused, and
would be reasonably expected to cause, L.L. substantial emotional distress. The defendant,
PARRIS DESHAUNTE EVITT, committed the above acts in violation of a protection

order, as described in Title 18, United States Code, Section 2266.
All in violation of Title 18, United States Code, Sections 2261A(2)(A),
2261A(2)(B), and 2261(b)(6).

R. TRENT SHORES A TRUE BILL
UNITED STATES ATTORNEY

CYVe-0 8. /s/ Grand Jury Foreperson

CHANTELLE D. DIAL Grand Jury Foreperson
Assistant United States Attorney
